Citation Nr: 1126768	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 23, 2004 for an award of service connection for psoriasis.  

2.  Entitlement to an effective date earlier than June 23, 2004, for an award of service connection for headaches, as a residual of fracture of the left mandible.  

3.  Whether there was clear and unmistakable error (CUE) in an October 1972 rating decision which denied service connection for psoriasis.

4.  Whether there was clear and unmistakable error in an October 1972 rating decision which failed to award service connection for headaches, as a residual of fracture of the left mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) from March 2006 (psoriasis) and December 2006 (headaches) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

CUE

Historically, the Veteran's claims for entitlement to service connection for residuals of a jaw fracture and entitlement to service connection for psoriasis were denied in an October 1972 rating decision.  The Veteran did not file a timely appeal, and the decision became final.  In rating decisions dated in August 1994 and April 1995, the Veteran's claim for entitlement to service connection for psoriasis was again denied.  In a rating decision dated in February 1996, the RO granted the Veteran entitlement to service connection for residuals of a broken left jaw.  In January 2004, the Veteran filed claims for entitlement to service connection for headaches caused by his service connected broken jaw, and for entitlement to service connection for psoriasis.  In October 2004, the Veteran filed a claim for entitlement to service connection for headaches due to a left eye injury.  In a February 2005 rating decision, the RO denied the Veteran's claims.  The Veteran filed a timely appeal, and in a rating decision dated in March 2006, the RO granted service connection for psoriasis, effective from June 23, 2004.  

In December 2006, the Veteran filed a notice of disagreement and requested an earlier effective date for his psoriasis.  He stated that he had filed the same claim in 1971 and he should have been granted it then.  He argued that the "earlier effective date be set back to my original claim which should have been approved instead of denied."

In a rating decision dated in December 2006, the RO granted service connection for headaches, as a residual of fracture of the left mandible, effective from June 23, 2004.  In January 2007, the Veteran filed a notice of disagreement and requested an earlier effective date for his service-connected headaches.  He stated: "I maintain that the claim was valid and fully approvable in 1971, and that the VA mistakenly turned me down."

A January 2007 RO informal conference record reflects a discussion between the RO and the Veteran's accredited representative in which it was noted that in order to allow a retroactive effective date to 1971, CUE must be found in a historical rating and that "Vet must first formally claim CUE".   It was further noted that if the Veteran claims CUE, the RO would consider it, and once denied, the Veteran may choose to formally disagree. 
.
A February 2007 SOC stated that no claim for CUE in the 1972 rating decision had been filed; however, a March 2007 RO note reflects that the rating decision had been deferred pending further outcome of the January 2007 informal conference. 

In February 2007, the Veteran filed a VA Form 9, and stated that there had been sufficient evidence to support his claim when it had been filed in 1971, and if he had had a proper VA examination at that time, his claim would have been granted.  The Veteran stated that he wished to appeal the February 2007 SOC which "denies earlier effective date due to clear and unmistakable error for service connection of headaches secondary to jaw fracture and for psoriasis."

In a March 2007 rating decision, the RO denied the Veteran's claims for entitlement to earlier effective dates because there was no clear and unmistakable error "in the decision to grant compensation from June 2004."  In April 2007, the Veteran filed a notice of disagreement and again stated that there was an error in denying his claim from 1971.  A December 2007 SOC found no error in the effective date of 2004.  The Veteran filed a VA Form 9 in December 2007, in which he again stated that he should be getting compensation from 1971.

The Board finds that RO has failed to properly adjudicate the issue of whether there was CUE in the 1972 RO determination.  The Board acknowledges that an April 2009 RO note reflects that the rating decision on appeal is assignment of an earlier effective date for headaches and psoriasis retroactive to 1971, to include as a result of CUE in the 1972 decision; however, it does not appear that the RO has ever adjudicated the CUE issues, but has instead, adjudicated whether there was error in the March and December 2006 decisions "to grant compensation from June 2004."  The Board finds that the issues of whether there was clear and unmistakable error in an October 1972 rating decision which denied service connection for psoriasis, and which failed to award service connection for headaches, as a residual of fracture of the left mandible, are inextricably intertwined with the issues on appeal of entitlement to an earlier effective date for the award of service connection for psoriasis, and for the award of service connection for headaches.  However, such issues must be adjudicated by the RO prior to appellate consideration.

Earlier Effective Dates

As the CUE issues are inextricably intertwined with the earlier effective date issues in this case, they must be decided in the first instance by the RO, before the Board reaches a final determination on the earlier effective date issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, under the circumstances, the appropriate action is to remand the issues to the agency of original jurisdiction for adjudication.  Thereafter, this appeal may be returned to the Board, if necessary.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the matters of whether there was CUE in the October 1972 rating decision which failed to grant entitlement to service connection for psoriasis, and failed to grant entitlement to service connection for headaches, as a residual of a fractured jaw.  If a benefit sought is not granted, and only if the Veteran completes a timely appeal as to the matter, by filing a timely substantive appeal with the RO, should such issue be certified to the Board for appellate consideration.  

2.  After completing any additional necessary development, the AOJ should readjudicate the issues of entitlement to an earlier effective date for service connection for psoriasis and headaches as a residual of fracture left mandible on appeal.  If any disposition remains unfavorable, the AOJ should furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


